Case 6:18-cv-01606-GAP-GJK Document 110 Filed 11/21/19 Page 1 of 3 PageID 1745




                            UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA


 SECURITIES AND EXCHANGE
 COMMISSION,

        Plaintiff,
                                                           Case No. 6:18-cv-01606-GAP-GJK
           v.

 RONALD C. MONTANO, TRAVIS
 STEPHENSON, ANTONIO GIACCA and
 MICHAEL WRIGHT,

        Defendants; and

 DENISE MONTANO, ROMEO MONTANO,
 ELMA MONTANO, AND REM FLORIDA
 PROPERTIES, LLC,

        Relief Defendants.




                          PLAINTIFF’S NOTICE
    THAT EXHIBIT D IN SUPPORT OF ITS PARTIAL MOTION FOR SUMMARY
 JUDGMENT HAS BEEN PROVIDED TO THE CLERK’S OFFICE AND COUNSEL OF
                               RECORD

        The Securities and Exchange Commission (“SEC”) hereby provides notice that Exhibit D

 to the SEC’s Partial Motion for Summary Judgment is a disc which has been submitted to the

 Clerk of the Court, with a copies provided to all counsel of record.
Case 6:18-cv-01606-GAP-GJK Document 110 Filed 11/21/19 Page 2 of 3 PageID 1746




  Dated: November 21, 2019            Respectfully submitted,


                                      /s/ Kenneth W. Donnelly
                                      Kenneth W. Donnelly (trial counsel)
                                      DC Bar No. 462996
                                      Securities and Exchange Commission
                                      100 F Street, N.E.
                                      Washington, DC 20549-5949
                                      Tel. (202) 551-4946
                                      Fax (202) 772-9282
                                      Email: donnellyk@sec.gov


                                      /s/ Samantha M. Williams
                                      MD Bar No. 12190024
                                      Securities and Exchange Commission
                                      100 F Street, N.E.
                                      Washington, DC 20549-5949
                                      Tel: (202) 551-4061
                                      Fax: (202) 772-9292
                                      Email: williamssam@sec.gov

                                      Attorneys for Plaintiff
                                      Securities and Exchange Commission




                                      2
Case 6:18-cv-01606-GAP-GJK Document 110 Filed 11/21/19 Page 3 of 3 PageID 1747




                               CERTIFICATE OF SERVICE

       I certify that, on November 21, 2019, I served the foregoing paper on all parties via ECF



                                                    /s/ Samantha M. Williams
                                                      Attorney for Plaintiff




                                               3
